Citation Nr: 0320564	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  94-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from April 1959 to March 1961.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.

The Board previously denied this claim in an August 11, 2000, 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
April 2001, the Court granted a Motion for Remand and to Stay 
Proceedings, issuing an Order vacating the Board's decision, 
and remanding the veteran's claim to the Board for 
readjudication consistent with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096.  The matter is now back before the Board for 
further review. 


FINDINGS OF FACT

1. The RO has sufficiently complied with the Veterans Claims 
Assistance Act of 2000.

2.  Competent medical evidence demonstrates that the 
veteran's current gastrointestinal disorder, claimed as 
stomach ulcers, is related to his period of active service. 


CONCLUSION OF LAW

A gastrointestinal disorder, claimed as stomach ulcers, was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the August 1998 rating decisions, the November 
1999 statement of the case, and in letters from the RO.  The 
RO also attempted to inform the veteran of which evidence he 
was to provide to VA and which evidence the RO would attempt 
to obtain on his behalf, as noted in correspondence dated in 
February 1998.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
relevant and available evidence was associated with the 
claims file, noting that it contains service medical records 
and VA treatment records concerning the veteran's claimed 
disorder.  The veteran was also afforded a VA examination in 
September 2002, as well as the opportunity to testify at a 
hearing on this appeal, which he declined in writing.  

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's claim on appeal in May 2002, the Board determined 
that additional evidentiary development was required, and so 
it undertook actions to further develop the evidence in this 
case.  This newly developed evidence has now been associated 
with the claims folder, namely the results of the September 
2002 VA examination.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the Agency of Original 
Jurisdiction (the RO) for initial consideration and without 
having to obtain the appellant's waiver.  In light of this 
precedent, the Board would typically have to remand the 
veteran's claim to the RO for a review as to whether all 
evidence needed to consider his claim has been obtained (and 
to conduct any additional VCAA notice and development as 
required), and for the issuance of a supplemental statement 
of the case regarding all evidence received since the 
November 1999 statement of the case.  In this situation, 
however, the Board has decided to grant the veteran's claim 
for service connection based upon this newly developed 
evidence.  As such, any perceived lack of compliance as 
required under the VCAA for the development of the veteran's 
claim, as well as any lack of compliance with its notice 
requirements by the RO or the Board, should not be considered 
prejudicial to the veteran.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reveal that upon his 
entry examination in August 1958, his bodily systems were 
clinically evaluated as normal.  

May 1960 service treatment records showed the veteran's 
complaint of a history of constant epigastric pain, relieved 
by eating and drinking.  He also reported a history of 
intermittent indigestion, and that his mother had suffered 
from ulcers.  After clinical evaluation, various assessments 
of abdominal myositis secondary to physical training, 
probable gastritis, possible early peptic ulcer, and 
epigastric tenderness were noted.  

A June 1960 service hospitalization record noted that the 
veteran was treated with medication for epigastric pain with 
no relief.  His condition was described as recurrent 
epigastric distress.  A concurrent x-ray evaluation noted a 
spastic and deformed duodenal bulb, but no ulcer crater.  
Duodenitis was recorded as a diagnosis.  

The service medical records reflect that in July 1960, the 
veteran was placed on a temporary profile for 10 days due to 
duodenitis.  

The veteran's February 1961 separation examination report was 
negative for any gastrointestinal problems, and he reported 
no relevant complaints on the accompanying report of medical 
history.  

The veteran has indicated, however, that he received 
treatment shortly after service from private physicians in 
the early to mid 1960's for ulcers.  He noted, however, that 
one of these two physicians is deceased, and that the other 
was a resident who left the facility where the veteran was 
treated a long time ago.  Accordingly, these records have not 
been able to be associated with the record.  The record 
further reflects the veteran's report that he has experienced 
chronic gastrointestinal problems from the time of his 
discharge, and continuing through present day.  The Board 
considers the veteran's report of continuous, problematic 
gastrointestinal symptoms to be credible.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The record does include post-service VA medical records 
showing treatment from November 1997 to June 1999 for 
recurrent epigastric pain.  Assessments have included 
abdominal pain, persistent epigastric pain, and peptic ulcer 
disease.  A June 1999 VA hospital discharge summary recorded 
diagnoses including a history of duodenal ulcer and a history 
of gallstones.

In September 2002, the veteran was afforded a VA examination.  
At the examination, the veteran provided his service and 
post-service treatment history, and complained of 
intermittent attacks of a sharp, knife-like pain in the mid 
abdomen, associated with nausea.  He noted that the nausea 
occurs two to three days a week.  Clinical findings included 
epigastric pain, quite sharp and associated with a little 
guarding, as well as vague achy right and left lower quadrant 
pain, with the left more than the right.  The examiner's 
diagnoses included chronic epigastric pain with history of 
hematemesis remotely, and cholelithiasis (gallstones).  In 
February 2003, the examiner supplemented his report with the 
opinion that it is "way more likely than not" that the 
veteran's current gastrointestinal symptoms are directly 
related to, and a continuation of, the symptoms that he had 
while in service.

In light of the above competent medical evidence of record, 
the Board finds that the veteran's claim warrants service 
connection under VA law.  His service medical records 
document that he suffered from gastrointestinal problems 
while in service, and the claims file reflects a record of 
treatment for chronic gastrointestinal problems after 
service.  Most importantly, there is an uncontradicted 
favorable medical opinion of record linking the symptoms 
which the veteran experienced in service with currently 
diagnosed gastrointestinal problems.  Accordingly, all of the 
necessary elements for service connection have been met by 
credible evidence, and so the veteran's claim must succeed.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a gastrointestinal disorder, 
manifested by epigastric pain and cholelithiasis, is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

